Citation Nr: 0809812	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  05-07 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial or staged rating for post-
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for heart 
disease, to include as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from August 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  In that rating decision, in pertinent 
part, the RO granted service connection for PTSD, assigning a 
30 percent rating, and denied service connection for a heart 
disability.  The veteran has perfected an appeal regarding 
the rating assigned to the PTSD disability and the claim for 
service connection for a heart disability.

As discussed more fully below, the claim for service 
connection for a heart disability had previously been denied 
in an unappealed February 2000 rating decision.  Therefore, 
this issue is properly styled as an application to reopen a 
claim of service connection for heart disease.

The veteran testified for the undersigned Veterans Law Judge 
in June 2007.  A transcript of this hearing has been 
associated with the claim file.

The reopened claim for service connection for heart disease 
(as the result of the instant Board decision) and the claim 
for an increased rating for PTSD are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The RO denied entitlement to service connection for heart 
disease and hypertension in a February 2000 rating decision.  

2.  Evidence obtained since the February 2000 rating decision 
denying service connection for heart disease is not 
cumulative of previously considered evidence, it relates to 
an unestablished fact necessary to substantiate the claim and 
it raises a reasonable possibility of substantiating the 
claim. 


CONCLUSIONS OF LAW

1.  The February 2000 rating decision denying service 
connection for heart disease is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.160(d), 20.1103 
(2007).

2.  New and material evidence has been received since the 
February 2000 rating decision denying service connection for 
heart disease; accordingly, the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.

In this case, the Board finds that VA has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  Inasmuch as the determination below constitutes a full 
grant of that portion of the claim that is being addressed, 
there is no reason to address VCAA's duties to notify and 
assist on this matter.  The reopened claim is further 
addressed in the remand appended to this decision.

Factual Background, Legal Criteria and Analysis

The veteran contends that he has a heart disability 
attributable to service.  In a February 2000 unappealed 
rating decision, the RO denied service connection for a heart 
disability.  The February 2000 rating decision, therefore, 
became final.  See 38 U.S.C.A. § 7105.

In December 2002, the veteran filed to reopen the claim.  The 
Board notes that at the time of the February 2000 decision 
the RO considered the claim on a direct service incurrence 
basis only, and that the veteran has now asserted that his 
heart disease is secondary to the service connected PTSD.  
The Board highlights, however, a new etiological theory does 
not constitute a new claim.  See Ashford v. Brown, 10 Vet. 
App. 120, 123 (1997).  In the July 2004 rating decision on 
appeal, the RO either implicitly found that new and material 
evidence had been received or did not consider the claim to 
have been previously denied.  Regardless of the RO's action 
regarding reopening the veteran's claim, however, the Board 
must independently address the issue of reopening the 
veteran's previously denied claim. See Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board does not have 
jurisdiction to review the claim on a de novo basis in the 
absence of a finding that new and material evidence has been 
submitted).

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  The evidence that must be considered in 
determining whether there is a basis for reopening the claim 
is that evidence added to the record since the last 
disposition in which the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).

For claims filed on or after August 29, 2001, such as this 
claim, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims file since the last 
final decision in February 2000.  In the February 2000 rating 
decision, the RO found that there was no medical evidence 
that the veteran was diagnosed as having heart disease, no 
evidence of such during service and no evidence of a link 
between a current diagnosis of heart disease and any incident 
of service.  In this regard, although the RO found that the 
veteran did not have a current heart disability, in a 
September 1996 VA general examination report of record, the 
examiner documented that the veteran had a myocardial 
infarction in 1996 and had a defibrillation implant.  

Since the February 2000 rating decision, additional evidence 
has been associated with the claims file.  This evidence 
includes evidence of a current heart disability.  The veteran 
was provided with a VA heart examination in December 2003.  
The examiner diagnosed coronary artery disease, but found 
there was not enough evidence to find a nexus between the 
veteran's PTSD and coronary artery disease.  

In the February 2000 rating decision, one basis for denial of 
the claim was that there was no current disability.  The 
evidence discussed above relates to this unestablished fact.  
As this fact is necessary to substantiate the claim of 
whether the veteran has a current (chronic) disability 
related to service or to a service-connected disability, and 
given the claim that the veteran's heart disease is either 
linked to service or was caused or aggravated by his service-
connected PTSD, the Board finds that new and material 
evidence has been received.  This evidence is neither 
cumulative nor redundant of the evidence of record at the 
time of the February 2000 rating decision and it raises a 
reasonable possibility of substantiating the claim.  The 
claim is reopened.


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for heart disease is 
reopened.  The appeal is granted to this extent only.


REMAND

The Board finds that before the claims on appeal are ripe for 
adjudication the veteran must be provided with additional 
notice and assistance.

As noted above, the veteran was provided with a Board hearing 
in June 2007.  The veteran has submitted additional evidence 
after the Board hearing.  Although the RO issued supplemental 
statements of the case in July 2007 and October 2007, after 
the Board hearing, it appears that the veteran has submitted 
additional evidence since the October 2007 supplemental 
statement of the case.  Upon remand, if the benefits sought 
on appeal are not granted, the AMC/RO should consider all 
evidence of record, to include all evidence received after a 
supplemental statement of the case (SSOC) was issued in 
October 2007, when issuing the current SSOC.  See 38 C.F.R. 
§§ 19.31, 19.37, 20.1304. 

The veteran contends that his PTSD is more disabling than 
currently evaluated.  The psychiatric evidence currently of 
record is conflicting as to the nature and severity of the 
veteran's psychiatric disorders, to include PTSD.  The Board 
will briefly outline some of the competent evidence of record 
in this regard, to include the wide range of Global 
Assessment of Functioning (GAF) scores reported.  

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).  

In this regard, the Board notes that the veteran was last 
provided a VA psychiatric examination in September 2005.  In 
the examination report, the examiner assigned a GAF score of 
46.  The claims file includes other medical documents in 
which the veteran was assigned a GAF in the 40s.  A GAF of 41 
to 50 is defined as serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
Further in a December 2006 "Medical Assessment" form, the 
clinician completing the document indicated that due to PTSD 
the veteran was "permanently damaged and unemployable." 

In contrast, the claims file also includes medical records 
that indicate that the veteran has less severe symptoms due 
to his PTSD.  In a January 2007 psychiatric examination 
performed by Industrial Medicine Associates, Inc, the veteran 
was assigned a GAF of 60.  In addition, in an earlier VA 
examination, performed in December 2003, the veteran was 
assigned a GAF of 59.  This examiner reviewed the claims file 
as part of the examination.  A GAF of 51 to 60 is defined as 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).

Consideration has been given to the question of whether a 
staged rating is appropriate.  See Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999) (when an initially assigned 
disability evaluation has been disagreed with, as in this 
case, it is possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period).  However, after review 
of the medical evidence of record, the Board finds 
conflicting evidence to such a degree that an additional VA 
psychiatric examination is warranted not only to  determine 
the currently severity of the veteran's PTSD but also to 
attempt to reconcile some of these conflicting findings.  
38 C.F.R. § 3.327; Green v. Derwinski, 1 Vet. App. 121 
(1991).

In the instant decision, the Board reopened the claim for 
service connection for heart disease.  The veteran, however, 
has not been provided notice regarding secondary service 
connection.  As to this aspect of the claim, the Board notes 
that, under 38 C.F.R. § 3.310, service connection may be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury and secondary 
service connection may be found where a service-connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service- 
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  
A recent amendment to 38 C.F.R. § 3.310, effective October 
10, 2006, was enacted.  See 71 Fed. Reg. 52744 (2006).  The 
amendment essentially codifies Allen by adding language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation. 

The veteran has not been provided VCAA notification regarding 
secondary service connection.  The veteran should be provided 
the text of 38 C.F.R. § 3.310 that was effective October 
2006.  Upon remand, in a VCAA notification letter, the 
veteran should be sent a copy of 38 C.F.R. § 3.310 and the 
amendment to that regulation, effective October 10, 2006.  
See 38 C.F.R. § 19.9 (2007).

As to the question of whether any VCAA notice is required 
with respect to the other claim on appeal, a higher initial 
or staged rating for PTSD, such claim for increase is a 
"downstream issue" from the claim for service connection for 
post-traumatic stress disorder.  In this type of 
circumstance, if the claimant has received a VCAA letter for 
the underlying claim and raises a new issue (i.e., a higher 
initial rating) following the issuance of the rating decision 
that awarded the underlying claim, VA is not required to 
issue a new VCAA letter.  VAOPGCPREC 8-2003 (Dec. 2003). 
Rather, the provisions of 38 U.S.C.A. § 7105(d) require VA to 
issue a statement of the case if the disagreement is not 
resolved.  Id.  This was completed, when VA issued a 
statement of the case, wherein it provided the veteran with 
the evidence necessary to establish a higher evaluation for 
post-traumatic stress disorder.  Notwithstanding the 
foregoing, the Board finds that, since this issue must be 
remanded for additional development, the RO should ensure 
that the veteran has been provided VCAA notice regarding the 
claim for an initial or staged rating in excess of 30 percent 
for PTSD.  The VCAA letter issued upon remand should address 
both claims on appeal.  

38 U.S.C.A. § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, No. 05-0355, (U.S. Vet. App. Jan. 30, 2008).  
Further, if the Diagnostic Code (DC) under which the claimant 
is rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic 
codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.  

The veteran should be provided a notification letter that 
satisfies the requirements set forth in the above discussion.  
After this development has been completed, the AMC/RO should 
consider whether another examination regarding the claim of 
secondary service connection for heart disease, to include as 
secondary to PTSD is warranted.  See 38 C.F.R. §§ 3.310; 
Allen, supra.  See also 3.159(c)(4).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA by issuing the veteran an additional 
notification letter.  See 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107; 38 C.F.R. § 
3.159; see also Vazquez-Flores, slip op. 
at 5-6.  

The notification letter should inform 
the veteran of the evidence needed to 
substantiate the underlying claims.  
Specifically, the letter should: (a) 
inform the veteran about the information 
and evidence not of record that is 
necessary to substantiate the claims for 
the benefits sought; (b) inform the 
veteran about the information and 
evidence that VA will seek to provide; 
(c) inform the veteran about the 
information and evidence the veteran is 
expected to provide; and (d) request 
that the veteran provide any evidence in 
the veteran's possession that pertains 
to the claims.

The VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must be 
consistent with the information or 
evidence needed to establish an 
increased rating as outlined by the 
Court in Vazquez-Flores v. Peake, No. 
05-0355, (U.S. Vet. App. January 30, 
2008).  (See holding of this decision 
above.) 

Further, the AMC/RO should provide the 
veteran with VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the benefits sought 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The veteran must also be notified of the 
information and evidence needed to 
substantiate the claim for secondary 
service connection.  The veteran should 
be provided with a copy of 38 C.F.R. § 
3.310 and the amendment to that 
regulation, effective October 10, 2006.

2.  All VA medical examination and 
treatment reports, and any private 
medical records that have not been 
obtained, which pertain to the claims on 
appeal must be obtained for inclusion in 
the record.  

3.  The AMC/RO should afford the veteran 
a comprehensive psychiatric examination 
for the purpose of determining the 
current severity of his PTSD.  The 
claims file should be sent to the 
examiner and the examiner should review 
the relevant evidence in the claims 
file.  The psychiatrist must assign a 
GAF score for the veteran's PTSD.

4.  After the directed development has 
been completed regarding the claim for 
service connection for heart disease, to 
include as secondary to the veteran's 
service-connected PTSD, the AMC/RO 
should consider whether another 
examination is warranted with respect to 
this claim.  38 C.F.R. § 3.159(c)(4).

5.  Thereafter, the veteran's claim for 
an initial or staged rating in excess of 
30 percent for PTSD and for service 
connection for heart disease on direct 
incurrence and secondary bases must be 
adjudicated on the basis of all of the 
evidence of record and all governing 
legal authority.  

If any benefit sought on appeal remains 
denied or the rating assigned for PTSD 
is not granted to the veteran's 
satisfaction, the veteran and his 
representative must be provided with a 
supplemental statement of the case.  
This supplemental statement of the case 
must include 38 C.F.R. § 3.310 and the 
amendment to that regulation, effective 
October 10, 2006.  

An appropriate period of time should 
then be allowed for a response, before 
the record is returned to the Board for 
further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

The purpose of this remand is to obtain evidentiary 
development and to preserve the veteran's due process rights.  
No inference should be drawn as to the outcome of these 
matters by the actions herein requested.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


